IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRANDEN WALLACE,                                §
                                                §
         Defendant Below,                       §      No. 444, 2017
         Appellant,                             §
                                                §      Court Below: Superior Court
         v.                                     §      of the State of Delaware
                                                §
STATE OF DELAWARE,                              §      Cr. ID No. 1004000821
                                                §
         Plaintiff Below,                       §
         Appellee.                              §

                                  Submitted: April 11, 2018
                                  Decided:   April 11, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                          ORDER

         This 11th day of April 2018, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons assigned in its

opinion dated September 27, 2017.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




1
    State v. Wallace, Cr. ID No. 1004000821, 2017 WL 4317261 (Del. Super. Sept. 27, 2017).